Jordan, J.
— Appellant sold and furnished material and machinery to the oil and gas companies of which appellee is the receiver when said companies wore going concerns. The material and machinery so sold and furnished wore used by the companies in and about the construction of certain gas and oil-wells owned by them and which were situated on leased premises in Grant county, Indiana. Both of these companies at the time the material and machinery in question were furnished were in failing circumstances and insolvent.
Appellant unsuccessfully sought by petition in the lower court to have its claims for such material and machinery declared preferred debts under the provisions of §7255 Burns 1901, without having filed any notice of its intention to-hold a lien as required by §7257 Burns 1901.
The question, and the sole one presented in this case, is the same as that involved in the appeal of National Supply Co. v. Stranahan, ante, 602. Under,tho decision in that case the judgment in the case at bar is affirmed.